PER CURIAM.
The facility with which defendant has repeatedly permitted its default to be taken, and the feebleness of its excuses therefor, suggest the suspicion that the real object'in view is delay. There are also technical defects in the moving papers. However, the appellate court is reluctant to deprive defendant of its day in court by affirming the order denying defendant’s motion to open its default. Somewhat heavy terms, nevertheless, must be imposed as a condition for opening the default.
The order is reversed without costs, and the motion granted, on payment by defendant to plaintiff of all costs in the case to date and the giving of an undertaking in the amount of $70 to secure plaintiff’s claim.